                                      Case 3:13-cv-00508-RCJ-CLB Document 193 Filed 01/07/21 Page 1 of 2



                                  1 J. Stephen Peek (1758)
                                    Jon T. Pearson (10182)
                                  2 Holland & Hart LLP
                                    9555 Hillwood Drive, 2nd Floor
                                  3 Las Vegas, NV 89134
                                    702.669.4600
                                  4 702.669.4650 fax
                                    speek@hollandhart.com
                                  5 jtpearson@hollandhart.com

                                  6 Counsel for Plaintiff David Jonathan Thomas

                                  7                                UNITED STATES DISTRICT COURT

                                  8                                      DISTRICT OF NEVADA

                                  9   David Jonathan Thomas,                            Case No. 3:13-cv-00508-RCJ-CLB
                                 10                  Plaintiff,                         Order    Granting     Stipulation  for
                                                                                        Extension of Time to File Proposed
                                 11   v.                                                Joint Pretrial Order (ECF No. 192)
                                 12   Isidro Baca, et al.,                              (First Request)
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                  Defendants.
    HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                 14

                                 15           The above-captioned parties stipulate and agree as follows:

                                 16           1.      On December 8, 2020, and after this Court entered its order on the mandate issued

                                 17 by the United States Court of Appeals for the Ninth Circuit affirming a summary-judgment

                                 18 decision by this Court (ECF No. 187), the Court entered a minute order directing the parties to

                                 19 submit their proposed joint pretrial order by January 7, 2021 (ECF No. 190).

                                 20           2.      Shortly after the recent holidays, plaintiff David Jonathan Thomas retained the law

                                 21 firm of Holland & Hart LLP to represent him in this litigation. Given the recent retention of

                                 22 Holland & Hart, counsel for Mr. Thomas will need additional time to review the rich history of

                                 23 this case before being able to discuss an appropriate proposed joint pretrial order with counsel for

                                 24 defendants, including identifying the factual and legal issues that must be addressed at trial. The

                                 25 additional time will also provide the parties with an opportunity to discuss whether a settlement

                                 26 conference should be scheduled before a Magistrate Judge. If so, the parties would want to

                                 27 participate in a settlement conference to determine whether a trial is necessary.

                                 28

                                                                                       1
                                      Case 3:13-cv-00508-RCJ-CLB Document 193 Filed 01/07/21 Page 2 of 2



                                  1           3.      In accordance with LR 26–3, this is the first request for an extension of the deadline

                                  2 to file a proposed joint pretrial order, and is made with good cause and in good faith and not for

                                  3 purposes of delay. The parties believe the extension of time will allow them to discuss and present

                                  4 a proposed joint pretrial order tailored to the factual and legal issues in this case, as well as allow

                                  5 them to discuss whether a settlement conference would be appropriate. Thus, for these reasons,

                                  6 the parties have agreed to extend the deadline to submit the proposed joint pretrial order by 32

                                  7 days. If approved, the proposed joint pretrial order will now be due by Monday, February 8, 2021.

                                  8           IT IS SO STIPULATED.
                                  9           Dated: January 5, 2021
                                 10    /s/ Jon T. Pearson                                /s/ Douglas R. Rands
                                       J. Stephen Peek                                   Aaron D. Ford
                                 11    Jon T. Pearson                                    Attorney General
                                       Holland & Hart LLP                                Douglas R. Rands
                                 12    9555 Hillwood Drive, 2nd Floor                    Senior Deputy Attorney General
9555 HILLWOOD DRIVE, 2ND FLOOR




                                       Las Vegas, NV 89134                               State of Nevada
                                 13                                                      Public Safety Division
    HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                       Counsel for Plaintiff David Jonathan Thomas       100 N. Carson Street
                                 14                                                      Carson City, NV 89701–4717
                                 15                                                      Counsel for Defendants Isidro Baca,
                                                                                         Scott Kahler, Kathryn Reynolds,
                                 16                                                      James Stogner, and Elizabeth “Lisa” Walsh
                                 17

                                 18
                                        IT IS ORDERED that the parties shall file the Proposed Joint Pretrial Order on or before
                                        Monday, February 8, 2021
                                 19
                                        IT IS SO ORDERED.
                                 20                                                  ____________________________
                                                                                     United States District Judge
                                 21
                                                                                     DATED: January 7, 2021
                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                        2
